DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23,25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	For claim 1, the added limitation of “a first container that serves only as an aquarium tank”, “a second container configured only for growing plants that contains water at a first water level” and “a bio-filter only in the second container for fertilization of the water in the system” are not supported in the original specification. 

 	For the limitation of “a first container that serves only as an aquarium tank”, applicant did not state that the first container serves as ONLY as an aquarium tank. This is limiting the invention without further explanation, which contradicts pages 8 & 15 as stated in the above. In addition, one can considered the first container as the tank on the right because either tank can be configured to contain aquatic animals and water as claimed. 
	For the limitation of “a second container configured only for growing plants that contains water at a first water level”, applicant did not state that the second container is configured ONLY for growing plants. This is limiting the invention without further explanation, which contradicts pages 8 & 15 as stated in the above. In addition, since the statement is functional recitation, the second container can be configured to contain other elements and NOT only for growing plants because it is merely a container. Thus, 
	For the limitation of “a bio-filter only in the second container for fertilization of the water in the system”, applicant did not state that the bio-filter is ONLY in the second container. This is limiting the invention without further explanation, which contradicts pages 8 & 15 as stated in the above. While fig. 1 shows the bio-filter in the second container, the specification never stated that it has to be there at all time and no where else. Based on pages 8 & 15, it is not limiting that the bio-filter is only in the second container. 
2173.05(i)     Negative Limitations
  	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) (“[the] specification, having described the whole, necessarily described the part remaining.”). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff ’d mem., 738 F.2d 453 (Fed. Cir. 1984). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP  § 2163 - §  2163.07(b) for a
discussion of the written description requirement of 35 U.S.C. 112, first paragraph.

Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7,9,10,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (US 5056260 A).
For claim 1, Sutton teaches a self-contained closed aquaponics system comprising: 
a first container (can be ref. 74 and the tank that holds the pumps 94,98 and pipe 96) configured to serve as an aquarium tank for containing aquatic animals and configured for containing water; 
a second container (can be any one of 76,78) configured only for growing plants that contains water at a first water level (fig. 6 where ref. 88 is pointing at; also, “configured only for” is functional recitation, thus, the second container can perform the intended function if the user decided to just have growing plants in the second container); 
a bio-filter (82, lava rock layer) only in the second container for fertilization of the water in the system (which ever refs. 76,78 is considered as the second container, the bio-filter is only in that second container); 

an electric pump (94) in the first container (the pump is located in the larger tank which can be a part of tank 74 as stated in the above consideration for the first tank) connected to the pipe for streaming water from the first container to the bio-filter via the pipe; and 
a power supply cord (not numbered but can be seen in fig. 6 near ref. 114) for providing power connected to a common domestic AC power for providing electric power to the pump, 
wherein the first container is attached to the second container (fig. 6), and wherein when the first water level exceeds a pre-set water level (fig. 6 where ref. 88 is pointing at), water are poured from the second container to the first container so that the water level at the second container does not exceed the pre-set water level.  
However, Sutton is silent about the first container that serves only as an aquarium tank.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first container of Sutton serves only as an aquarium tank, depending on the user’s preference to do so because the first container does not have to contain the plants.
For claim 2, Sutton teaches the self-contained closed aquaponics system as described above and further teaches wherein the first container is rectangular or cuboid shaped having four side walls, and wherein the first and second containers are attached side--by-side, wholly or partially (as shown in fig. 6).  

For claim 4, Sutton teaches the self-contained closed aquaponics system as described above and further teaches wherein the first container is rectangular or cuboid shaped having four side walls, and wherein a vertical side wall (not numbered but can be seen in fig. 6 where ref. 74,76 are pointing at) is shared between the first and second containers.  
For claim 5, Sutton teaches the self-contained closed aquaponics system as described above and further teaches wherein the shared side wall having a recess (88), an opening, or a slit that determines the pre-set water level.  
For claim 6, Sutton teaches the self-contained closed aquaponics system as described above and further teaches for use with one or more soilless pot net baskets housing plants (function recitation to which the system of Sutton can perform the intended function), the system further comprising a cover (80) for covering at least part of the 17WO 2018/092142PCT/IL2017/051258second container, the cover comprises one or more openings (not numbered but can be seen in fig. 6 for ref. 80) for mounting the one or more soilless pot net baskets therein (functional recitation to which the openings of Sutton can perform the intended function).  
For claim 7, Sutton teaches the self-contained closed aquaponics system as described above and further teaches wherein the openings are circular or rectangular 
For claim 9, Sutton teaches the self-contained closed aquaponics system as described above and further teaches wherein the first container is configured for containing aquatic animals that comprise snails, fish (as shown in fig. 6), crayfish or prawns.  
For claim 10, Sutton teaches the self-contained closed aquaponics system as described above and further teaches wherein the bio-filter is operative to capture excrement or waste from the aquatic animals in the first container and to filter out materials that affect the health of the aquatic animals (functional recitation to which the bio-filter of Sutton can perform the intended function).
For claim 14, Sutton teaches the self-contained closed aquaponics system as described above and further teaches wherein the bio-filter is separately located in the second container (bio-filter layer 82 is separated by ref. 84 from the rest of the container space).  
For claim 15, Sutton teaches the self-contained closed aquaponics system as described above and further teaches wherein the second container comprises a dedicated wall-sided compartment (compartment created for ref. 82 with ref. 84, the walls are the clear aquarium walls surrounding the compartment) for housing the bio-filter.  
Claims 8,12 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (as above) in view of Licamele (US 20150334996 A1).

Licamele teaches an aquaponics system comprising first or second containers (10,12) comprises Acrylonitrile Butadiene Styrene (ABS), High-Density Polyethylene (HDPE), Poly Vinyl Chloride (PVC), polycarbonate, acrylic, or glass (para. 0030).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the first and the second containers of Sutton out of the material as listed by Licamele, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious choice (these material are commonly utilized in the aquaculture, aquarium and/or hydroponic industries as stated in Licamele, thus, the user can select these known materials as desired).  In re Leshin, 125 USPQ 416.  
 	For claim 12, Sutton teaches the self-contained closed aquaponics system as described above but is silent about wherein the bio-filter comprises, or is based on, a sponge filter, a corner filter, a Hang On Back/Power (-1OB) Filters, a canister filters, a Fluidized Bed Filter (FBF), a foam cartridge filter, an undergravel filter, square matala media, JBL Symec, or XL Filterwool.  
	In addition to the above, Licamele teaches a sponge filter (para. 0098). It would have been an obvious substitution of functional equivalent to substitute the biofilter of Sutton with a sponge filter as taught by Licamele, since a simple substitution of one known element for another would obtain predictable results (both types of filter would .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton (as above) in view of Bodlovich (US 20100031893 A1).
 	For claim 11, Sutton teaches the self-contained closed aquaponics system as described above but is silent about wherein the bio-filter is further operative to nitrifying bacteria into nitrites and subsequently into nitrates that are used as nutrients by the plants in the second container.  
	Bodlovich teaches an aquaponics system comprising a bio-filter (the biofilter module that is mentioned in various paragraphs) that is operative to nitrifying bacteria into nitrites and subsequently into nitrates that are used as nutrients by the plants (para. 0028). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bio-filter of Sutton be further operative to nitrifying bacteria into nitrites and subsequently into nitrates as taught by Bodlovich in order to provide nutrients to the plants in the second container.  	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sutton (as above) in view of Norris (US 7682503 B1).
 For claim 13, Sutton teaches the self-contained closed aquaponics system as described above but is silent about wherein the bio-filter comprises, or is based on, algae.  
	Norris teaches a bio-filter comprises, or is based on, algae (11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bio-filter of Sutton be comprised, or based on, algae as . 
Claims 16-18,27 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (as above) in view of Lee (US 6276302 B1).
 	For claim 16, Sutton teaches the self-contained closed aquaponics system as described above but is silent about wherein the second container comprises a vertical wall for forming the compartment for housing the bio-filter between the vertical wall and one of the side walls of the second container.  
 	Lee teaches a vertical wall (not number but can be seen in fig. 1 where ref. 57 is pointing at) for forming a compartment for housing the filter (40) between the vertical wall and one of the side walls of the second container (fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a vertical wall as taught by Lee in the second container of Sutton in order to provide a separate compartment for the filter from the rest of the other elements in the system. 
 	For claim 17, Sutton as modified by Lee teaches the self-contained closed aquaponics system as described above and further teaches wherein when water in the compartment exceeds a pre-set water level, water are poured from the compartment (as shown in Lee with the arrows showing flow).  
	For claim 18, Sutton as modified by Lee teaches the self-contained closed aquaponics system as described above and further teaches wherein the vertical wall defines a wall height that determines the pre-set water level (as shown in fig. 2 of Lee with the wall height in same position or level as ref. 46).
. 	
Claims 19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (as above).
 	For claim 19, Sutton teaches the self-contained closed aquaponics system as described above but is silent about wherein a length, a width, a height, an area, or a volume of the first container is less than 70%, 60%, 50%, 40%, 30%, 20%. or 10% of the respective length, width, height, area, or volume of the second container.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the length, the width, the height, the area, or the volume of the first container of Sutton be less than 70%, 60%, 50%, 40%, 30%, 20%. or 10% of the respective length, width, height, area, or volume of the second container of Sutton, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference to have the first or second containers larger or smaller based on the contents contained therein). In re Rose, 105 USPQ 237 (CCPA 1955).
In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (as above) in view of Jansen (US 5775260 A).
 	For claim 21, Sutton teaches the self-contained closed aquaponics system as described above but is silent about a single cover for covering at least part of the first container and at least part of the second container.  
	Jansen teaches a single cover (10,14,22, and the glass-like material covering the whole frame) for covering at least part of the first container (the container containing the plants) and at least part of the second container (12). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a single cover as taught by Jansen in the system of Sutton in order to protect 
	For claim 22, Sutton as modified by Jansen teaches the self-contained closed aquaponics system as described above and further teaches wherein the cover is a flat plate (22 of Jansen is plexiglass which is a flat plate) for covering most of the first and second containers.  
	For claim 23, Sutton as modified by Jansen teaches the self-contained closed aquaponics system as described above and further teaches wherein the cover is configured to allow access for replacing the bio-filter (the door 22 of Jansen would allow the user to have access to replace parts).  
Claims 25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Sutton (as above) in view of Coghlan (US 20140223818 A1).
 	For claim 25, Sutton teaches the self-contained closed aquaponics system as described above but is silent about a cover for covering at least part of the second water container, the cover comprises one or more openings and one or more soilless pot net baskets mounted therein, wherein the pot net baskets comprise a plant in an inert medium.
 	Coghlan teaches a cover (40) for covering at least part of the second water container (10), the cover comprises one or more openings (the openings where ref. 41 are inserted) and one or more soilless pot net baskets (41) mounted therein, wherein the pot net baskets comprise a plant in an inert medium (44).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cover comprising one or more openings and one or more 
	For claim 26, Sutton as modified by Coghlan teaches the self-contained closed aquaponics system as described above but is silent about wherein the inert medium comprises, or is based on, hydroton, perlite, rockwool, clay pellets, or gravel, and wherein the plant comprises, or is based on, a spice, a vegetable, a flower, an ornamental plant, a herb.  
In addition to the above, Coghlan further teaches the inert medium comprises, or is based on, hydroton, perlite, rockwool (para. 0041), clay pellets, or gravel, and wherein the plant comprises, or is based on, a spice, a vegetable, a flower, an ornamental plant (whatever types of plant grown, it is considered ornamental depending on the user’s definition of what is ornamental), a herb. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include rockwool as taught by Coghlan as the preferred inert medium in Sutton as modified by Coghlan, depending on the type of plants being grown. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the plants as listed for growing in the system of Sutton as modified by Coghlan, depending on the user’s preference to grow whatever types of plant he/she wishes to grow. 


Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Regarding claim 1.

a. Different principle of operation: It is respectfully submitted that the principle of operation of the Sutton reference is substantially different from the structure defined by claim 1. The claim focuses on two isolated and different bodies of water, each in its own dedicated container. The pump is used to force water from the fish affected water in the first container to the second container of the plants after being improved by bio-filtering. In contrast, the Sutton reference dictates that the SAME waters are shared by both the fish and the plants. Furthermore, as shown in the arrows in the Sutton reference, the plant layer water are streamed to the fish aquarium area in the same container without any handling in general, and bio-filtering in particular. Furthermore, the pump in the Sutton reference serves only for the purpose of overcoming gravity for aesthetics, to show waters being poured from one container to the other. In contrast, the pump in claim 1 is used to force circulation and filtration between the two separate containers, to create improved and fertilized water for the plants.

	First, different operation does not mean that the invention does not have what is being claimed. Sutton has the structures or features as claimed by applicant, thus, regardless of Sutton different operation or not, the structures or features are taught by Sutton. Applicant’s argument is merely a recitation of the intended use or different principle of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Second, the claimed limitation calls for the usage of “comprising”, thus, it is an open-ended terminology and one can just considered either fish or plants in the tank, even though the tank may have both. In addition, “same” water is not being claimed so it is irrelevant to argue a limitation that is not claimed. 
	Third, applicant’s attempt to amend the claim to state the first container only serves as an aquarium, and the second container configured only for growing plants are not supported in the original disclosure as stated in the above. Thus, please see above. 
	Fourth, “configured only for growing plants” is merely functional recitation to which a user can decide whether or not to have the second container of Sutton to only contain plants if he/she wishes because the second container of Sutton has the structure to perform such intended function. 
	Fifth, the lava rock layer 82 is a bio-filter, thus, the plant water layer that are streamed to the fish aquarium are filter. Lava rock is notoriously known in the art to be used as a bio-filter in aquarium or any body of water. A quick search on the internet generated this article that states lava rock is a great filter, https://treehozz.com/is-lava-rock-good-for-ponds. Also, col. 6, line 7 of Sutton clearly stated filters such as charcoal. 
	Sixth, it is unclear where applicant obtained the information that the pump in the Sutton reference serves only for the purpose of overcoming gravity for aesthetics, because various excerpts in the patent discusses water being circulated by the pump. For example, col. 4, lines 25-45, col. 6, lines 10-29, discuss pumps being used for circulation and not aesthetics. In fact, nowhere in Sutton does he states that the pumps are used for aesthetics, especially one of ordinary skill in the art knows that pumps are not used for aesthetics, they are used for circulation for either air or fluid or both.  
b. As shown in Figure 1 of the specification, two different and distinct containers are disclosed that cooperate as part of the system: One serving ONLY as an aquarium and one serving ONLY for growing plants, where water are pumped from the aquarium container to the plants container, and are poured via the slot from the plants container to the aquarium container. In contrast, the Sutton reference in Figure 6 discloses 'substantially identical' containers (Col. 6, lines 8-11), EACH serving as both aquarium container AND plants container. Claim 1 is amended to reflect this distinction.
	Fig. 1 might show it but the specification failed to state “One serving ONLY as an aquarium and one serving ONLY for growing plants”. As stated in the above, this is a negative limitation that is not described in the original specification. If applicant’s invention is limited to only plant and only fish, then pages 8 & 18 appear to contradict this as stated in the above. In addition, applicant is claiming an apparatus, thus, the user of the containers to contain only plant or only fish is an intended use of the containers, to which the containers in Sutton can have only plant or fish in each container as desired by the user. Furthermore, applicant claimed limitation indicates functional recitation of “configured only for growing plants” and nothing in the container limits or has any special feature to only contain plants and nothing else. Lastly, the assembly shown in fig. 6 is similar to applicant’s fig. 1 because the assembly as shown in fig. 1 of applicant is one aquarium assembly that has a vertical wall or divider 29 to separate the assembly into compartments that housed fish and plants. This is the same as shown in fig. 6 of Sutton, where Sutton teaches an aquarium assembly that has vertical wall or divider to separate the assembly into compartments that housed fish and plants as desired. 
c. Claim 1 recites, inter alia, the limitation of: "a bio-filter in the second container for fertilization of the water in the system". The Action merely mentions '82, lava rock layer' It is respectfully submitted that such lava rock, or gravel as described in Col. 2 line 67, is known to be used only aesthetics, and cannot be equated to any filtering in general, and as 'bio-filter' in particular.

	As stated in the above, the lava rock layer 82 is a bio-filter, thus, the plant water layer that are streamed to the fish aquarium are filter. Lava rock is notoriously known in the art to be used as a bio-filter in aquarium or any body of water. A quick search on the internet generated this article that states lava rock is a great filter, https://treehozz.com/is-lava-rock-good-for-ponds. Also, col. 6, line 7 of Sutton clearly stated filters such as charcoal. In addition, gravel is also very well-known to be used as a filter for unwanted debris. Again, one can search this on the internet and multiple articles will appear in regard to gravel used as filter. For example, https://store.afwfilters.com/replacement-parts-resin-media/media-resin/gravel-underbedding/gravel-for-filter-tanks/ .
d. Claim 1 recites, inter alia, the limitation of: "a pipe for transferring water from the first container to the bottom of the bio-filter" (Emphasis added), and that the pump is " ... connected to the pipe for streaming water from the first container to the biofilter via the pipe", clearly disclosing forcing water via the filter in order to clear / filter the water. In contrast, the equated pipe 96 is clearly shown in Figure 6 as being poured to the top part of the container, to the uppermost compartment 74' (Col. 6 lines 2 3-24), clearly on top of the lava rock layer 82 (equated to the bio-filter). 

 	The claimed limitation does not state the pipe is in the filter compartment as shown in fig. 1. Stating "a pipe for transferring water from the first container to the bottom of the bio-filter" is broad and merely functional recitation of a function of the pipe. In addition, even though pipe 96 of Sutton goes on top of the tank and not directly in the filter compartment, it still performed the intended function of “for transferring water from the first container to the bottom of the bio-filter" because water comes out of the pipe and goes into the first container and then will flow into the compartment where the filter 82 is located. Furthermore, even though not considered by the examiner as the pipe, pipe 106 does performed the function of “for transferring water from the first container to the bottom of the bio-filter" because the air coming out of the pipe 106 will circulate the water in the filter compartment where ref. 82 is located and circulate the water down. This pipe is clearly located in the filter area of ref. 82. As for applicant’s comment on lava rock not being a bio-filter, please see the examiner’s above comment. 
e. In order to further differentiate over the prior art, claim 1 is amended to recite that the pump is in the first container. In contrast, the pump in the Sutton reference is external to the containers.

 As stated in the rejection above, the first container can be tank 74 and the tank that holds the pumps 94,98 and pipe 96; thus, the pump is in the first container. In another word, the first container is the L-shaped tank of the whole assembly as shown in fig. 6.
Regarding claim 2.

It is respectfully submitted that Figure 6 of the Sutton reference does not show a 'side-by-side' configuration, but rather are 'arranged in stair-step fashion' (Col. 6, lines 10-11). The Sutton reference actually teaches away from any side-by-side arrangement, since in such a case, where identical containers are used, there will no flow of water between the containers as the outlets 88 will be on the same level.

 	Side by side can be in various arrange as long as the containers are next to each other on at least a side. For example, as applicant stated, Sutton teaches stair-step fashion which means that the top tank’s bottom is side by side to the lower tank’s top side, thus, side by side. In addition, in viewing applicant’s fig. 1, is that not also stair-step fashion but in opposite direction from that of Sutton? Meaning, the step wise is on the bottom side instead of on the top side like in Sutton. Thus, applicant’s fig. 1 is also considered stair-step fashion and if applicant is calling that side by side, then the stair-step fashion in Sutton is also side by side. Furthermore, a side can be top side, bottom side, left side, right side of a container or tank; thus, claiming side by side without further defining which side, e.g. top side, bottom side, left side, right side, is broad so stair-step fashion is considered side by side.


Regarding claim 3.

It is respectfully submitted that Figure 6 of the Sutton reference does not show a 'side-by-side' configuration, but rather are 'arranged in stair-step fashion'
(Col. 6, lines 10-11). The Sutton reference actually teaches away from any side-by-side arrangement, since in such a case, where identical containers are used, there will no flow of water between the containers as the outlets 88 will be on the same level. Such configuration will change the principle of operation of the Sutton reference.

	Side by side can be in various arrange as long as the containers are next to each other on at least a side. For example, as applicant stated, Sutton teaches stair-step fashion which means that the top tank’s bottom is side by side to the lower tank’s top side, thus, side by side. In addition, in viewing applicant’s fig. 1, is that not also stair-step fashion but in opposite direction from that of Sutton? Meaning, the step wise is on the bottom side instead of on the top side like in Sutton. Thus, applicant’s fig. 1 is also considered stair-step fashion and if applicant is calling that side by side, then the stair-step fashion in Sutton is also side by side. Furthermore, a side can be top side, bottom side, left side, right side of a container or tank; thus, claiming side by side without further defining which side, e.g. top side, bottom side, left side, right side, is broad so stair-step fashion is considered side by side.
Regarding claim 4.

It is respectfully submitted that Figure 6 of the Sutton reference does not show a 'side-by-side' configuration, but rather are 'arranged in stairstep fashion' (Col. 6, lines 10-11), and there is no 'sharing' of any side wall.

	Side by side can be in various arrange as long as the containers are next to each other on at least a side. For example, as applicant stated, Sutton teaches stair-step fashion which means that the top tank’s bottom is side by side to the lower tank’s top side, thus, side by side. In addition, in viewing applicant’s fig. 1, is that not also stair-
Regarding claim 6.

However, the cover 80 in the Sutton reference includes holes that
fit only passing of roots, similar to partition 62 that "by a partition 62 containing a plurality of openings that allows the roots of the plants to descend into the water" (Col. 4, lines 30- 33). The Sutton reference in general, and the cited cover 80 in particular, do not disclose any opening for a basket in general, and for 'mounting pot nets therein' as recited in particular.

 	The claimed limitation does not positively recite or claim the basket, thus, the opening in the cover 80 can performed the intended function of for mounting a net basket. In addition, no size or dimension of the opening is being claim by applicant, thus, the opening in cover 80 of Sutton can be in various sizes and not drawn to scale. Furthermore, a net basket can be a flexible net material, thus, would be able to fit through the opening in cover 80, assuming the cover is small like applicant stated. Moreover, applicant is assuming the opening in the cover 80 of Sutton is small but it is not drawn to scale, and one of ordinary skill in the art would know to adjust the size of the opening in the cover if dealing with a larger plant. 



Regarding claim 10.

This claim further functionally defines the bio-filter. It is noted that the lava rock layer 82, equated in the Action to the bio-filter, clearly is cannot filter out any
materials in general, and cannot 'capture excrement or waste' as recited in particular. The Action is based on that the 'bio-filter of Sutton can perform the intended function' (Emphasis added) - This Amounts to nothing more than a conclusory statement while the Office cannot rely solely on common knowledge or common sense to support its findings.

 	The lava rock layer is a bi-filter as stated in the above, and a filter does perform the function of capture excrement or waste, for such is what a filter does. In addition, as stated in the above, Sutton also stated that the filter can be water filter with charcoal and not limited to lava rock (col. 6, lines 5-10). 
Regarding claim 15.

The Action refers to the layer created. However, a layer cannot be considered a 'compartment' in general, and dedicated compartment in particular, as recited. However, in order to better distinguish over the Sutton reference, the claim is amended to recite a "dedicated walls-sided compartment". 

The examiner did not state the layer as being the compartment. As clearly stated in claim 15, the compartment or chamber where filter 82 is placed therein is created by walls of the tank or container. 
Office Action, section 14 pages 11-12
Missing explanation why the references are analogous

Against the MPEP and the rules, the Action clearly fails to explain WHY the different references, such as the Sutton and Licamele references are analogous and as such can be combined for the obviousness rejection.

 	The examiner stated in the rejection that “Licamele teaches an aquaponics system comprising…” which clearly indicates the same invention as applicant and Sutton. Thus, the examiner did explain the analogous of the references. In addition, 
Regarding claim 12

The Action suggest replacing the lava rock layer of the Sutton reference with the sponge taught by the Licamele reference, based on the KSR case law. Further, the material a sponge filter is NOT the same as rock or lava-rock, and the functionality of sponge - filtering - is different from the aesthetics offered by the lava rock layer, hence obvious design choice is precluded.

First, the examiner did not state the material of a sponge is the same as a rock or lava rock. The rejection is based on functional equivalent in that one can substitute one filter for another type of filter as long as both are filters and function to filter out unwanted matters. In addition, applicant did not limit to sponge material only because the claimed limitation listed various other types of filter, and one type is made of a gravel material, e.g. undergravel filter. Thus, at least the undergravel filter is similar to the gravel filter of lava rock as in Sutton.
Office Action, section 15 pages 12-13
Regarding claim 11 - Improper rationale

This rationale amounts to no more than a circular logic: the motivation to 'nitrifying bacteria' is to provide nutrients to the plants - The modification and the rationale are the SAME. Further, the rationale is clearly from the claim and the
application, while the examiner cannot use the claims as a roadmap or template to work backwards to try to create the claimed invention from the prior art, while it is settled that it is improper, to "[use] that which the inventor taught against its
teacher." [In re Lee, 277 F.3d at 1343, citing W.L. Gore & Assocs. v. Garlock, Inc., 721 F.2d 1540, 1553 (Fed. Cir. 1983). See In re Dow Chem. Co., 837 F.2d 469,473 (Fed. Cir. 1988)], and that "[t]here must be a reason or suggestion in the art for selecting the procedure used, other than the knowledge learned from the
applicant's disclosure" [Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir.2004)] "the suggestion to combine references must not be derived by hindsight from knowledge of the invention itself.".

 	There is nothing circular logic about the rationale provided by the examiner for motivation to combine Bodlovich et al. to the main reference of Sutton because one of 
Regarding claim 13 - Improper rationale
 
The rationale is clearly from the claim and the application, while the examiner cannot use the claims as a roadmap or template to work backwards to try to create the claimed invention from the prior art, while it is settled that it is
improper, to "[use] that which the inventor taught against its teacher." Further, the Action admits that a 'surprising and unexpected' result, where the aesthetic lava rock is replaced with material that BOTH 'filter out unwanted matters' and 'provide a natural food source for the aquatic animals', which is an "objective evidence of nonobviousness may include unexpected results created by the claimed invention and unexpected properties of the claimed invention". 

	The rationale for this claim is proper and was not obtained from applicant’s invention because Norris was relied on for the bio-filter that is based on algae. One ordinary skill in the art reading Norris would know that a bio-filter comprising algae not only filter out unwanted matters but also provide a natural food source for the aquatic animals because some aquatic animals consumed algae as a source of food. Note the underlined below.
	The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. 
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
 Regarding claim 16.
It is noted that shaping the lava rock layer of the Sutton reference from a flat layer along the whole container to be a compartment clearly changes its principle of operation, while "Combinations of prior art that change the "basic principles under which the [prior art] was designed to operate" may not support a conclusion of obviousness'"'. [In re Ratti, 270 F.2d 810, 813 (CCPA 1959); see also In re Gordon, 733 F.2d 900, 902 (Fed. Cir. 1984)].

 	It is unclear how shaping the lava rock layer from a flat layer to a vertical layer changes operability of Sutton’s invention because it is merely altering the location of the filter to the side. Lee teaches a vertical wall inside the aquarium to create a separate compartment for the filter. When combined with Sutton, the vertical wall can be inside of the tank on the left side as taught by Lee and lava rock can be placed in the compartment. As indicated by the arrow of flow in Sutton, water travels from the right side down to the left side, thus, the vertical wall location from Lee would still work as a filter because it is still in the path of flow into the lower compartment. The combination would still work and not be inoperable. 	
Improper rationale.

First, this rationale is divorced from the claim limitation, as it does not relate to the 'vertical wall' feature. Second, this rationale amounts to no more than a circular logic, as it simply states that the motivation for a separate compartment is to have a separate compartment. Third, the rationale is clearly derived from the claim and the application, while the examiner cannot use the claims as a roadmap
or template to work backwards to try to create the claimed invention from the prior art, while it is settled that it is improper, to "[use] that which the inventor taught against its teacher."
	There is nothing circular logic about the rationale provided by the examiner for motivation to combine Lee to the main reference of Sutton because by locating the filter to the side in a separate compartment created by the vertical wall as taught by Lee will provide a separate compartment for the filter from the rest of the other elements in the system. This motivation or rationale was derived from Lee’s teaching and not from applicant’s invention because Lee clearly teaches this. Note the underlined.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. 
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
Regarding claims 17-18.

The Action fails to provide a rationale for these claims. The rationale provided for claim 16 clearly is not relevant to the features recited in these claims. The Supreme Court has explained that "rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support
the legal conclusion of obviousness." [KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006))].

	Applicant’s argument is similar to the above already addressed “rationale” argument; thus, please see above. 
Regarding claim 19.

It is noted that the Sutton reference in Figure 6 discloses 'substantially identical' containers (Col. 6, lines 8-11), that arranged are 'arranged in stair-step fashion' (Col. 6, lines 10-11) . Modifying to different containers clearly changes the principle of operation of the Sutton reference.

	The examiner is not changing the shape of the container because the claimed limitation does not call for shape changing. What is being claimed is merely a size change. This means that the shape can be the same but one container might be bigger than the other container. For example, in Sutton, one can have the same shape of the top tank but the other tanks can be made a bit bigger because applicant stated in the claim 10%. Thus, this is not the same as “different containers” as argued by applicant. 
As stated in the above rejection, it would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have the length, the width, the height, the area, or the volume of the first container of Sutton be less than 70%, 60%, 50%, 40%, 30%, 20%. or 10% of the respective length, width, height, area, or volume of the second container of Sutton, since a mere change in size or shape of a component is generally recognized as being within the level of ordinary skill in the art (depending on the user’s preference to have the first or second containers larger or smaller based on the contents contained therein). In re Rose, 105 USPQ 237 (CCPA 1955).
	In addition, even if the shape of the containers of Sutton was different, they can still be operable in the same way as long as the user places the containers side by side or stair-step configuration. Applicant has no evidence that by merely changing the size of a container would make the assembly inoperable. Merely stating so is not sufficient to overcome the prior art. 
Regarding claim 20.

It is noted that the Sutton reference in Figure 6 discloses 'substantially identical' containers (Col. 6, lines 8-11), that arranged are 'arranged in stair-step fashion' (Col. 6, lines 10-11). Modifying to different containers clearly changes the
principle of operation of the Sutton reference.

	Applicant’s argument is similar to the above claim 19, thus, please see above. 
Regarding claim 21.

It is noted that the Sutton reference in Figure 6 discloses 'substantially identical' containers (Col. 6, lines 8-11), that arranged are 'arranged in stair-step fashion' (Col. 6, lines 10-11). Modifying to using a single cover inherently changes the principle of arranging in stair-step fashion.

 	Jansen was relied on for the single cover for covering at least part of the first container and at least part of the second container. Jansen also teaches that the cover is covering a stair-step aquarium assembly. Sutton teaches a stair-step fashion as stated by applicant, thus, one of ordinary skill in the art would combine Jansen for the single cover for covering the stair-step assembly of Sutton.
Regarding claims 22-23.

The Action fails to provide a rationale for these claims. The rationale provided for claim 21 clearly is not relevant to the features recited in these claims.  The Supreme Court has explained that "rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support
the legal conclusion of obviousness."

The examiner’s rationale IS relevant because the reason any one uses a cover is for covering the assembly from unwanted debris or matters and to provide aesthetic appearance for the assembly. This rationale is proper as learned from the prior art. 
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a 35 U.S.C. 103 should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art. 
"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643